Exhibit 10.53

McDermott International, Inc.
2020 Key employee Incentive Plan

1.Purpose. This McDermott International, Inc. 2020 Key Employee Incentive Plan
(the “Plan”) is designed to align the interests of McDermott International, Inc.
(the “Company”) and eligible key employees of the Company.

2.Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan on February 10, 2020 (the “Adoption Date”). The Plan will be
effective as of January 1, 2020 (the “Effective Date”) and continue until
December 31, 2020, unless earlier terminated by the Company in accordance with
Section 8(e) (the “Term”). The expiration or termination of the Term will not in
any event reduce or adversely affect any amounts due to any Participant
hereunder for any Performance Period ending on or before such date.

3.General. The compensation provided under the Plan is intended to be in
addition to all other compensation payable to Participants under any employment
agreement or incentive plan or program in effect with the Company Group.

4.Definitions. For purposes of this Plan:

“Applicable Percentage” means, with respect to a Performance Metric, the
percentage of the Performance Bonus that is payable based on satisfaction of the
Performance Goals established by the Committee with respect to such Performance
Metric.

“Board” means the Company’s Board of Directors.

“Cause” means, with respect to a Participant, “Cause” as defined in any
employment, change-in-control, or severance agreement between the Participant,
on the one hand, and any member of the Company Group, on the other hand, or in
any severance plan of the Company Group in which the Participant participates,
or, if no such agreement or plan exists or such term is not defined therein,
means the Participant’s (a) material and intentional breach of the Participant’s
duties and responsibilities, which is not remedied promptly after the Company
gives the Participant written notice specifying such breach, (b) commission of a
felony, (c) commission of or engaging in any act of fraud, embezzlement, theft,
a material breach of trust, or any material act of dishonesty involving the
Company Group, or (d) significant violation of the code of conduct of the
Company Group or of any statutory or common law duty of loyalty to the Company
Group.

“Committee” means the Compensation Committee of the Board.

“Company Group” means the Company and its direct and indirect affiliates and
subsidiaries.

“Disability” means, with respect to a Participant, “Disability” as defined in
any employment, change-in-control, or severance agreement between the
Participant, on the one hand, and any member of the Company Group, on the other
hand, or in any severance plan of the Company Group in which the Participant
participates, or, if no such agreement or plan exists or such term is not
defined therein, means the Participant’s inability, due to physical or mental
incapacity, to perform the essential functions of the Participant’s job, for
270 consecutive days.

 

--------------------------------------------------------------------------------

 

“Emergence Date” means the effective date of the Plan of Reorganization.

“Emergence Performance Bonus” means the bonus payment payable to a Participant
under the Plan upon the occurrence of the Emergence Date.

“Emergence Performance Goal” means the threshold, target, and maximum
performance goals established by the Committee with respect to each applicable
Performance Metric that is measured as of the Emergence Date.

“Good Leaver” means a Participant whose employment with the Company Group is
terminated for any reason other than by the Company for Cause or voluntarily by
the Participant without Good Reason.

“Good Reason” means, with respect to a Participant, “Good Reason” as defined in
any employment, change-in-control, or severance agreement between the
Participant, on the one hand, and any member of the Company Group, on the other
hand, or in any severance plan of the Company Group in which the Participant
participates, or, if no such agreement or plan exists or such term is not
defined therein, means any of the following, in each case, without the
Participant’s consent: (a) a change in the Participant’s title or any material
diminution of the Participant’s responsibilities or authority or the assignment
of any duties inconsistent with the Participant’s position, in each case,
compared to what was in effect as of the Adoption Date; (ii) a reduction of the
Participant’s annual base salary and/or target bonus as in effect on the
Adoption Date; or (iii) a relocation of the Participant’s principal office
location more than 50 miles from the Company’s offices at which the Participant
is based as of the Adoption Date (except for required travel on the Company’s
business to an extent substantially consistent with the Participant’s business
travel obligations as of the Adoption Date). Notwithstanding the foregoing, the
occurrence of an event that would otherwise constitute Good Reason will cease to
be an event constituting Good Reason upon any of the following: (i) the
Participant’s failure to provide written notice to the Company within 30 days of
the first occurrence of such event; (ii) substantial correction of such
occurrence by the Company within 30 days following receipt of the Participant’s
written notice described in clause (i); or (iii) the Participant’s failure to
actually terminate employment within the 10-day period following the expiration
of the Company’s 30-day cure period.

“Participant” has the meaning ascribed thereto in Section 5.

“Participation Agreement” means the agreement or notification provided to a
Participant granting such Participant the opportunity to earn a Performance
Bonus under this Plan.

“Performance Bonus” means each Quarterly Performance Bonus and each Emergence
Performance Bonus.

“Performance Goals” means, collectively, the Quarterly Performance Goals and
Emergence Performance Goals.

“Performance Metric” means the specific performance criteria used in determining
Performance Goals for the Performance Period; provided that each Performance
Metric will be adjusted on a pro forma basis to take into account any
acquisitions or dispositions consummated during the Performance Period and to
the extent relevant, to exclude costs and benefits associated with the Company’s
restructuring.

2

--------------------------------------------------------------------------------

 

“Performance Period” means (a) each Quarterly Performance Period for Quarterly
Performance Goals and (b) the period ending on the Emergence Date for Emergence
Performance Goals.

“Plan of Reorganization” means the Chapter 11 Plan of Reorganization of
McDermott International, Inc. and its Debtor Affiliates, as finally approved by
the U.S. Bankruptcy Court.

“Quarterly Performance Bonus” means the bonus payment payable to a Participant
under the Plan for the applicable Quarterly Performance Period.

“Quarterly Performance Goal” means (a) with respect to Quarterly Performance
Bonuses payable under Section 6(a)(i), the threshold, target, and maximum
performance goals established by the Committee with respect to each applicable
Performance Metric; and (b) with respect to the Catch-Up Payments payable
pursuant to Section 6(a)(ii), the cumulative threshold, target, and maximum
performance goals established by the Committee with respect to each applicable
Performance Metric

“Quarterly Performance Period” means each successive calendar quarter commencing
during the Term.

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended.

“Target Performance Bonus” means, (a) for any Performance Metric measured as of
the Emergence Date and each Performance Metric measured during a Quarterly
Performance Period starting on or before the Emergence Date, the “target
performance bonus” for each Participant as specified in the Participant’s
Participation Agreement and (b) to the extent the Company implements an equity
incentive plan following the Emergence Date and the Participant is granted an
award thereunder in accordance with allocation schedule set forth in the Plan of
Reorganization, then, for each Performance Metric measured during a Quarterly
Performance Period starting after the date on which such award is granted, the
Participant’s annual target bonus opportunity for 2019, as set forth in the
Participation Agreement.

“Target Quarterly Performance Bonus” means, for a particular Quarterly
Performance Period, 25% of the Participant’s Target Performance Bonus for that
Quarterly Performance Period.

5.Eligible Participants. Each person designated by the Committee from time to
time and who executes a Participation Agreement will be a “Participant” under
the Plan and eligible to receive a Performance Bonus with respect to each
Performance Period.

6.Term of Participation.

(a)Quarterly Performance Bonuses.

(i)Single Quarter Measurement. Subject to the provisions of the Plan and any
Participation Agreement, each Participant will earn a Quarterly Performance
Bonus as of the end of each Quarterly Performance Period, depending upon the
extent to which the Quarterly Performance Goals have been achieved for such
Quarterly Performance Period.

3

--------------------------------------------------------------------------------

 

(ii)Cumulative Measurement. In addition to being measured on a quarterly basis,
each Performance Metric subject to quarterly measurement will also be measured
cumulatively as of the end of the second Quarterly Performance Period and each
Quarterly Performance Period thereafter (a “Relevant Performance Period”). An
additional payment (a “Catch-Up Payment”) will be made to the extent the Company
equals or exceeds a cumulative Quarterly Performance Goal for the applicable
Relevant Performance Period. With respect to each Relevant Performance Period
(other than the final Relevant Performance Period) and each applicable
Performance Metric, the amount of the Catch-Up Payment will be equal to the
excess of (A) the lesser of (1) the aggregate Quarterly Performance Bonus
payable for such Relevant Performance Period and Performance Metric based on the
achievement of the applicable cumulative Quarterly Performance Goals for such
Relevant Performance Period and Performance Metric and (2) the cumulative Target
Quarterly Performance Bonus payable for such Relevant Performance Period and
Performance Metric, over (B) the aggregate amount of Quarterly Performance
Bonuses previously paid to the Participant and the amount payable to the
Participant under Section 6(a) for such Relevant Performance Period and
Performance Metric. With respect to the final Relevant Performance Period and
each applicable Performance Metric, the amount of the Catch-Up Payment will be
equal to the excess of (x) the aggregate Quarterly Performance Bonus payable for
such Relevant Performance Period and Performance Metric based on the achievement
of the applicable cumulative Quarterly Performance Goals for such Relevant
Performance Period and Performance Metric over (y) the aggregate amount of
Quarterly Performance Bonuses previously paid to the Participant and the amount
payable to the Participant under Section 6(a) for such Relevant Performance
Period and Performance Metric.

(iii)Quarter of Emergence. With respect to each Performance Metric subject to
quarterly measurement that is designated on Exhibit A attached hereto as an
“Accelerated Measurement Metric,” (A) the Quarterly Performance Period in which
the Emergence Date occurs shall be truncated to end on the Emergence Date,
(B) performance with respect to each such Performance Metric will be measured as
of the latest administratively practicable date preceding the Emergence Date,
and (C) each Participant shall earn a Quarterly Performance Bonus and, if
applicable, Catch-Up Payments in accordance with Sections 6(a)(i) and 6(a)(ii),
respectively, subject, in each case, to Section 6(d).

(b)Emergence Performance Bonuses. Subject to the provisions of the Plan and any
Participation Agreement, each Participant will earn an Emergence Performance
Bonus as of the Emergence Date, depending upon the extent to which the Emergence
Performance Goals have been achieved.

(c)Performance Goals. Exhibit A attached hereto sets forth the relevant
Performance Goals for each Performance Period and the Applicable Percentage of
each Participant’s Target Performance Bonus amount payable upon the achievement
of the applicable Performance Goals. The payout of a Participant’s Performance
Bonus will be based on (i) such Participant’s individual Target Performance
Bonus that has been approved by the Committee and included in the Participant’s
Participation Agreement and (ii) the level of achievement of the applicable
Performance Metrics for a particular Performance Period. Except as otherwise may
be provided by the Committee, in its sole discretion, no Performance Bonus will
be payable for a Performance Metric unless the threshold Performance Goals for
such Performance Metric are achieved.

4

--------------------------------------------------------------------------------

 

(d)Continued Employment. Except as set forth below, to earn a Performance Bonus
for any Performance Period, a Participant must remain employed by the Company
Group through the end of such Performance Period (the “Vesting Date”). Except as
set forth in this Section 6(d), a Participant whose employment with the Company
Group terminates for any reason before the Vesting Date will forfeit the right
to any Performance Bonus for that Performance Period. Notwithstanding the
foregoing, a Participant who becomes a Good Leaver during a Performance Period
will be entitled to a pro rata portion (based on the percentage of the
Performance Period the Participant was employed by the Company Group) of the
Performance Bonus that would otherwise have been earned for such Performance
Period.

7.Performance Certification. Promptly after the end of each Performance Period,
the Committee will certify the degree to which the applicable Performance Goals
have been achieved and the amount of Performance Bonus payable to each
Participant hereunder. Any Performance Bonus required to be made under the Plan
will be paid on a fully vested basis by the Company as soon as possible after
the end of the applicable Performance Period, but in any event within 45 days
following the end of any Quarterly Performance Period (in the case of any
Quarterly Performance Goal) or within five days following the Emergence Date (in
the case of any payments under Section 6(a)(iii) and in the case of any
Emergence Performance Goal).

8.Plan Administration. The Plan will be administered by the Committee. The
Committee is given full authority and discretion within the limits of the Plan
to establish such administrative measures as may be necessary to administer and
attain the objectives of the Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Committee (or its delegate, as
applicable) will have full power and authority to construe and interpret the
Plan and any interpretation by the Committee will be binding on all Participants
and will be accorded the maximum deference permitted by law.

(a)All rights and interests of Participants under the Plan will be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer, or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation, or otherwise, the Company may
assign the Plan.

(b)Any payment to a Participant in accordance with the provisions of the Plan
will, to the extent thereof, be in full satisfaction of all claims against the
Company Group related to the Plan, and the Company may require Participant, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

(c)Payment of amounts due under the Plan will be provided to a Participant in
the same manner as such Participant receives his or her regular paycheck or by
mail at the last known address of such Participant in the possession of the
Company, at the discretion of Committee. The Company may deduct all applicable
taxes and any other withholdings required to be withheld with respect to the
payment of any award pursuant to the Plan.

5

--------------------------------------------------------------------------------

 

(d)The Company will not be required to establish any special or separate fund or
to make any other segregation of assets to ensure the payment of any award
provided for hereunder. Performance Bonus payments will not be considered as
extraordinary, special incentive compensation, and will not be included as
“earnings,” “wages,” “salary,” or “compensation” in any pension, welfare, life
insurance, or other employee benefit plan or arrangement of the Company Group.

(e)The Company, in its sole discretion, will have the right to modify,
supplement, suspend, or terminate this Plan at any time; provided that, except
as required by law, the Plan may not be amended in any way adverse to any
Participant unless (i) the Committee obtains the prior written consent of the
affected Participants or (ii) the Committee reasonably determines such change is
reasonably necessary to obtain any governmental (including court) approvals
required to make the Plan effective before the Emergence Date; and provided,
further, that, on and following the Emergence Date and prior to the end of the
Term, the Plan shall not be terminated without the consent of all Participants
in the Plan.

(f)Nothing contained in the Plan will in any way affect the right and power of
the Company to discharge any Participant or otherwise terminate his or her
employment at any time or for any reason or to change the terms of his or her
employment in any manner.

(g)Except as otherwise provided under the Plan, any expense incurred in
administering the Plan will be borne by the Company.

(h)Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.

(i)The administration of the Plan will be governed by the laws of the State of
Texas, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or will subsequently become parties to the
Plan will be deemed to consent to this provision.

(j)The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Section 409A, the Plan is intended to comply with the
requirements of Section 409A and will be limited, construed, and interpreted in
accordance with such intent. Notwithstanding the foregoing, in no event
whatsoever will the Company be liable for any additional tax, interest, income
inclusion, or other penalty that may be imposed on a Participant by Section 409A
or for damages for failing to comply with Section 409A.

****

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused the Plan to be signed by its duly
authorized officer as of the date first set forth above.

MCDERMOTT INTERNATIONAL, INC.

 

 

 

By:

 

/s/ Tosha Perkins

 

 

Name:

 

Tosha Perkins

 

 

Title:

 

Senior Vice President, Chief Human Resources Officer

 

 

[Signature Page to 2020 Key Employee Incentive Plan]

--------------------------------------------------------------------------------

Exhibit A

Performance Metrics and Goals

Performance Metrics

The Performance Metrics established for the Term are as follows:

“Adjusted EBITDA” means EBITDA (as defined in that certain Superpriority Senior
Secured Debtor-in-Possession Credit Agreement, dated as of January 23, 2020, by
and among the Company, certain subsidiaries of the Company, and certain other
parties thereto), without regard to clause (b)(xi) thereof (relating to
“permitted project charges” through June 30, 2020).

“Available Cash Balance” means cash per the books and records of the Company,
determined in accordance with GAAP, less cash held by any joint ventures or
consortiums, cash held by any captive insurance companies, and cash held in
foreign jurisdictions.

“Letter of Credit Relief Achievement Target” means a reduction in letter of
credit requirements for customers, including, without limitation, the
accelerated cancellation of existing letters of credit and any reduction in
prospective letter of credit requirements.

“Projected Gross Profit Achievement Target” means agreements from customers
resulting in projected gross profit improvement to the Company.

“Risk Mitigation Achievement Target” means agreements from customers resulting
in the mitigation of potential risks to the economic performance of the
Company’s projects.

“Safety” means the Company’s total recordable incident rate.

“Technology Business Sale Proceeds” has the meaning set forth in the Plan of
Reorganization.




A-1

--------------------------------------------------------------------------------

 

Quarterly Performance Metrics and Performance Goals

Adjusted EBITDA (Applicable Percentage: 27.5% of Target Quarterly Performance
Bonus)

 

 

First Performance Period

($ millions)

Second Performance Period

($ millions)

Third Performance Period

($ millions)

Fourth Performance Period

($ millions)

Quarterly

Threshold

51.6

92.2

78.4

139.7

Target

64.5

115.2

98.0

174.6

Maximum

96.8

172.8

147.0

261.9

 

Cumulative

Threshold

—

143.8

222.2

361.9

Target

—

179.7

277.7

452.3

Maximum

—

269.6

416.6

678.5

Available Cash Balance (Applicable Percentage: 27.5% of Target Quarterly
Performance Bonus)*

 

First Performance Period

($ millions)

Second Performance Period

($ millions)

Third Performance Period

($ millions)

Fourth Performance Period

($ millions)

Quarterly

Threshold

840.0

600.0

650.0

610.0

Target

890.0

650.0

700.0

660.0

Maximum

990.0

750.0

800.0

760.0

 

Cumulative

Threshold

—

600.0

650.0

610.0

Target

—

650.0

700.0

660.0

Maximum

—

750.0

800.0

760.0

Safety (Applicable Percentage: 15.0% of Target Quarterly Performance Bonus)*

 

First Performance Period

(TRIR)

Second Performance Period

(TRIR)

Third Performance Period

(TRIR)

Fourth Performance Period

(TRIR)

Quarterly

Threshold

≤ 0.2875

≤ 0.2875

≤ 0.2875

≤ 0.2875

Target

≤ 0.2500

≤ 0.2500

≤ 0.2500

≤ 0.2500

Maximum

≤ 0.2125

≤ 0.2125

≤ 0.2125

≤ 0.2125

 

Cumulative

Threshold

—

≤ 0.2875

≤ 0.2875

≤ 0.2875

Target

—

≤ 0.2500

≤ 0.2500

≤ 0.2500

Maximum

—

≤ 0.2125

≤ 0.2125

≤ 0.2125

 

*Designates an Accelerated Measurement Metric.


A-2

--------------------------------------------------------------------------------

 

Emergence Performance Metrics and Performance Goals

Technology Business Sale Proceeds (15.0% of Target Performance Bonus)

 

Technology Business Sale Proceeds

(USD millions)

Threshold

Base Purchase Price

Target

Base Purchase Price +

Initial Minimum

Overbid

Amount

Maximum

Base Purchase Price +

Initial Minimum

Overbid Amount + 3%

of Base Purchase Price

 

Projected Gross Profit Achievement Target (5.0% of Target Performance Bonus)

 

As of the Emergence Date

(USD millions)

Threshold

15.0

Target

20.0

Maximum

40.0

 

Letter of Credit Relief Achievement Target (5.0% of Target Performance Bonus)

 

As of the Emergence Date

(USD millions)

Threshold

2.0

Target

15.0

Maximum

30.0

 

Risk Mitigation Achievement Target (5.0% of Target Performance Bonus)

 

As of the Emergence Date

(USD millions)

Threshold

35.0

Target

40.0

Maximum

80.0




A-3

--------------------------------------------------------------------------------

 

Determination of Quarterly Performance Bonus and Catch-Up Payments

Quarterly Performance Bonus

The amount of the Quarterly Performance Bonus under Section 6(a)(i) shall be
calculated with respect to each Quarterly Performance Period and each quarterly
Performance Metric as follows:

Performance Level

Quarterly Performance Bonus

Threshold Performance Achieved

50% of the Applicable Percentage of Target Quarterly Performance Bonus

Target Performance Achieved

100% of the Applicable Percentage of Target Quarterly Performance Bonus

Maximum Performance Achieved

200% of the Applicable Percentage of Target Quarterly Performance Bonus

 

If actual performance with respect to a particular Performance Metric is between
the established Quarterly Performance Goals with respect to such Performance
Metric, linear interpolation shall be used to determine the amount of the
Quarterly Performance Bonus.

Catch-Up Payments

The aggregate amount of the Quarterly Performance Bonus for purposes of
determining any Catch-Up Payments under Section 6(a)(ii) shall be calculated
with respect to each Quarterly Performance Period (other than the first
Performance Period) and each Performance Metric as follows:

Performance Level

Aggregate Quarterly Performance Bonus

Cumulative Threshold Performance Achieved

50% of the Applicable Percentage of the aggregate Target Quarterly Performance
Bonus through the end of the Relevant Performance Period

Cumulative Target Performance Achieved

100% of the Applicable Percentage of the aggregate Target Quarterly Performance
Bonus through the end of the Relevant Performance Period

Cumulative Maximum Performance Achieved

200% of the Applicable Percentage of the aggregate Target Quarterly Performance
Bonus through the end of the Relevant Performance Period

 

If actual performance with respect to a particular Performance Metric is between
the established Performance Goals with respect to such Performance Metric,
linear interpolation shall be used to determine the amount of the Quarterly
Performance Bonus; provided that the amount of the Quarterly Performance Bonus
for the second Relevant Performance Period and third Relevant Performance Period
shall not be greater than the Target Quarterly Performance Bonus for each
Relevant Performance Period, respectively.


A-4

--------------------------------------------------------------------------------

 

Determination of Emergence Performance Bonus

Emergence Performance Bonus

The amount of the Emergence Performance Bonus under Section 6(b) shall be
calculated as of the Emergence Date and each applicable Performance Metric as
follows:

Performance Level

Emergence Performance Bonus

Threshold Performance Achieved

50% of the Applicable Percentage of Target Performance Bonus

Target Performance Achieved

100% of the Applicable Percentage of Target Performance Bonus

Maximum Performance Achieved

200% of the Applicable Percentage of Target Performance Bonus

 

If actual performance with respect to a particular Performance Metric is between
the established Emergence Performance Goals with respect to such Performance
Metric, linear interpolation shall be used to determine the amount of the
Emergence Performance Bonus.

A-5